PER CURIAM.
This matter is before the Court on Petition for Approval of Conditional Guilty Plea and Entry of Final Order of Discipline for respondent’s violations of Disciplinary Rules 1-102(A)(4), 1-102(A)(6), 2-110(A)(3), 6-101(A)(3), 7-101(A)(2), 7-101(A)(3), and 9-102(B)(4) of the Code of Professional Responsibility. The referee recommended that respondent receive a public reprimand and a three-year supervised probation subject to the conditions that the respondent continue psychological counseling and continue to have his caseload actively supervised by an authorized member of The Florida Bar.
We approve respondent’s guilty plea and the discipline recommended by the referee. The publication of this order in Southern Reporter shall serve as respondent’s public reprimand. Costs in the amount of $2,049.90 are hereby taxed against respondent.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, McDONALD, EHRLICH and SHAW, JJ., concur.